Title: John Adams to the president of Congress, 13 May 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague May 13. 1784
        
        The Measures taken by the Neighbouring Powers are likely to produce an intimate Friendship and Connection between this Republick and France. England, has mistaken her Policy So much as to delay the Signature of the definitive Treaty, and to keep up a Coldness and Distance, which instead of exciting the Populace, in favour of England as She expected has only accellerated the Union with France, as if She had not been blind She might have foreseen. The Emperor too, who certainly does not wish a close Connection between this Country and France, has revived so many ancient Pretentions as have allarmed this nation, and produced an Application to Versailles for her Mediation. The King of Prussia, perhaps would not be sorry to see the Republick allied to France but whether he had it in view or not his Letters have contributed Somewhat to that End.
        Hitherto, there are only two or three Provinces which have declared for a Treaty with France: But probably the whole Number will soon, embrace the same Policy. The first Step will be a Treaty of Commerce. This will be a Bar to the Renovation of the ancient Alliance with England; But if a War should break out, it will occasion an Alliance with France. a War may happen, for there are manifest Symptoms of a Fermentation in the several Courts of Europe and of a Jealousy between the two Imperial Courts and the House of Bourbon. But Still I hope the publick Tranquility will not be interrupted. The Difficulty of commanding Money will be its best Security. England would not be Sorry to See a War, if she could be neutral but She is not in a Condition to foment it, by furnishing Subsidies.
        The Emperor has large Views, as it is Supposed both for his People and his Family, he is Suspected of vast Projects of Ambition Some of which have Silesia for their Object. But hitherto his Ambition has not been unjust in general, but has appeared in beneficent designs for his Subjects and Mankind, and it is much to be wished

it may never overleap those bounds. if his Life and that of the Empress of Russia, Should be prolonged for Some Years and England Should recover the command of Money, She may probably furnish that Instrument of Mischief, and blow up a general War. it is good to look forward as far as We can, that We may be prepared for our own Part.
        With great Respect I have the Honour to be, Sir your most obedient and most humble / Servant
        
          John Adams
        
      